department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date jul person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of internal_revenue_code your exemption from federal_income_tax under section the c of the code is hereby revoked effective janualy 20xx our adverse determination was made for the following reasons the benefit including for you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are operated for substantial private purposes directors employees and fundraisers in addition your net_earnings inure to the benefit of private shareholders or individuals such as your officers directors and employees alternatively it is also determined that you became inactive and that there have been no operations or regular financial activities conducted or planned to meet the operational requirements for continued exemption under internal_revenue_code sec_501 of these reasons you of your officers for each fail contributions to your organization are no longer deductible under sec_170 of the code you arc required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for dcclaratoly judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours uyama neoke maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service y irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact 1d number id no contact numbers phone number fax number manager's name 1d number id no manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we code code enclosed is our report of examination explaining the proposed action propose to revoke your status as an organization described in sec_501 of the internal revenue what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action -- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you reccive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you centacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely witch corte e-maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx schedule number or exhibit issues whether c of the internal_revenue_code facts articles of incorporation continues to qualify for exemption under section filed its original articles of incorporation with the state of on march 20xx article character of affairs states that activities as permitted by sec_501 of the internal_revenue_code of or the corresponding provisions of any future united_states internal revenue law including but not limited to the following purposes shall be organized and operated exclusively for charitable purposes and a b c d e to relieve stress and suffering by providing in-kind grants funds aid support and financial assistance to children suffering from cancer and their families to provide information to the public in regard to the prevention and treatment of cancers afflicting children to underwrite sponsor and support academic and scholarly studies symposia and conferences related to research and public education in regard to cancers afflicting children in accord with the purposes stated above to encourage state and federal governments to provide adequate funding for cancer research and public education as to the prevention and treatment of cancers afflicting children and to accomplish the above purposes by all reasonable and practical means including the dissemination of information concerning cancers afflicting children in all forms and through media including but not limited to publications in all forms wherein such information may be communicated to the public researchers and government officials by-laws article states that no part of the net_earnings of the corporation shall inure to the benefit of or be distributed to any director or officer of the corporation or any other private person article section dollar_figure states that the corporation will not have members’ states that the initial board_of directors shall consist of no less than zero nor more than zero directors article c states that the board_of directors shall not permit any part of the net_earnings or capital of the corporation to inure to the benefit of any director officer or other private person or individual on january 20xx article of the by-laws filed its original by-laws with the state of form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx schedule number or exhibit form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was signed on june 20xx by service on june 20xx as a president it was received in the the attached narrative of part iv past present and planned activities of the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code stated that activities were to provide patient care assistance and support to children suffering from cancer and their families through direct and indirect financial aid planned to do this by planned provide commodities that cancer-stricken children need provide direct financial support to hospices and other health care institutions that care for children suffering from cancer disseminate to the public cancer patient information concerning cancer treatment therapies hospice care and other issues affecting children suffering from their families the attached narrative of part vill item 4a form_1023 stated sources of financial support would be mail solicitations internet solicitations other solicitations may engage the services of a professional fund raiser indicated the intended fundraising activities by checking the appropriate boxes in item 4a the attached narrative of part v item 1a form_1023 listed the officers and directors of as director president director secretary director treasurer received its initial determination_letter on january 20xx granting sec_509 and sec_170 exempt status under irc filed its form_990 for the tax_year 20xx on november 20xx a form_8275 disclosure statement was attached to the return part ii detailed explanation stated the information contained on form_990 pages and schs a b d e g i j m and o have been answered based on the limited information provided by the receiver in some cases the questions answered or information disclosed in the return was obtained from the prior year 20xx form_990 where current_year information was not available it is possible that some of the questions or information provided in the return could differ if alternative information were readly available on form 886-a date schedule number or exhibit explanations of items name of taxpayer 20xx tax identification_number last digits year period ended the previous accounting firm that prepared the bookkeeping for this organization recorded in-kind contributions and related in-kind grants to individuals and organizations in the carribean and other foreign countries the receiver and its accounting firm cannot verify if these transactions were actual occurances or entries fabricated to inflate the revenues and exp enses designed to create the illusion that the organization was larger and more efficient with donors’ dollars than they actually were therefore these amounts are not reported on form_990 or sch f revenue and expenses utilized many contracted telemarketers to raise funds between 20xx and 20xx the contracted telemarketers raised a total of dollar_figure cash donations totaled dollar_figure of the total while non-cash donations totaled dollar_figure of the total non-cash donations dollar_figure were vehicle donations the remainder were from gift in_kind gik donations revenue federated campaigns all other contributions - cash all other contributions - non-cash investment_income sales of assets - net cod income list rental other income total income 20xx 20xx 20xx 20xx o o o o o o o o a o a g o g o f o major expenses for the years examined were grants and other assistance - outside the u s compensation of officers and directors other salaries and professional fundraising expenses expenses 20xx 20xx 20xx 20xx grants other asst - orgs in u s grants other assistance - u s grants other asst - outside u s total expenses compensation of officers professional fundraising o o other expenses other salaries d o o c u c u u o c u c u m u w u d u m u c o o o o o o d d c u c o o c u c u d w c u u o o c u c u l u o n o c u d c u c o o c c u o o o o form 886-a date schedule number or exhibit explanations of items name of taxpayer tax identification_number last digits year period ended 20xx all the compensation of officers went to paid to employees went to relatives of president of the majority of the other salaries related salaries 20xx 20xx 20xx 20xx total related salaries reported salaries ' wages of salaries wages expenditures_for its charitable grant programs excluding grants and for the period under examination other assistance outside the u s averaged approximately of total expenditures the remaining of the expenditures were for administrative and fundraising expenses grants paid 20xx 20xx 20xx 20xx grants other asst - orgs in u s grants other assistance - u s administrative expenses compensation of officers other salaries professional fundraising other expenses total expenses total expenses of grants paid administrative fundraising schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number last digits 20xx year period ended gifts-in-kind noncash donations noncash grants and non-cash goods are referred to as gift-in-kind gik’ reported receiving gik donations during the examination period schedules b and m of form_990 are used for reporting receipt of gik donations for the years 20xx through 20xx the noncash contributions received by are summarized below revenue activity vehicle donation processing services veh donat gik gik medications medicines med supplies other total revenue would receive donations of clothes and other items from the public and distribute them to their clients was involved in major gik programs vehicle donation and international gik in the vehicle donation worked with vehicle donation organizations in the u s the organization would either receive would take program the donated vehicles from the public auction them off and send the proceeds to in the donated vehicles and have them auctioned off or was involved in was an international gik program distributed internationally were originated from the other program that gik goods that gik goods provided internationally included clothing industrial sewing machines hospital beds geriatric chairs pediatric wheelchairs shower stools walkers safety rails medical_supplies food items kitchen utensils blankets various household_items hygiene items school supplies tools and hardware orphanage supplies medical equipment cancer medications non-cancer medications and computers etc indicated on forms the and the noncash donations gik goods that both for-profit and non-profit gik brokers by paying procurement cost of shipping in warehousing and shipping out fees these companies are brokers that line up gifts in_kind with charities these gifts-in-kind are intended for international charities and they need us charities such as agreeing to accept goods and cover the shipping costs services with a substantial offset to fundraising costs to handle the freight costs can credit these shipments toward patient received and distributed internationally were procured from by reported on its forms for the years 20xx and 20xx that of dollar_figure and dollar_figure for the tax years 20xx and 20xx respectfully received noncash donations from it further reported that it distributed the noncash form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx schedule number or exhibit donations received to foreign recipients in received from and the in the same amounts that it a review of claimed a total of dollar_figure in non-cash contributions to as a donee on forms 990s for either tax_year forms for 20xx and 20xxx that it released for public inspection revealed that in 20xx and dollar_figure in 20xx is not listed reported on its forms for the years 20xx and 20xx that of dollar_figure and dollar_figure for the tax years 20xx and 20xx respectfully donations received to foreign recipients in received received noncash donations from it further reported that it distributed the noncash and the in the same amounts that it a review of claimed a total of dollar_figure in donations in 20xx and dollar_figure in 20xx forms 990s for either tax_year forms for 20xx and 20xx that it released for public inspection revealed that is not listed as a donee on the complaint description of complaint redacted form 886-a date explanations of items tax identification_number last digits year period ended name of taxpayer 20xx schedule number or exhibit description of complaint redacted law internal_revenue_code irc sec_501 provides that an organization described in sec_501 is exempt from income_tax sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual an sec_170 organization is defined as an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_170 defines a charitable_organization as a corporation trust or community chest fund or foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals regulations sec_1_501_a_-1 states that an organization described in sec_501 shall submit with and as a part of an application filed after date a detailed statement of its proposed activities regulations sec_1_501_a_-1 states that in addition to the information specifically called for by this section the commissioner may require any additional information deemed necessary for a proper determination of whether a particular organization is exempt under sec_501 and when deemed advisable in the interest of an efficient administration of the internal revenue laws he may in the cases of particular types of organizations prescribe the form in which the proof of exemption shall be furnished regulations sec_1_501_a_-1 c defines private_shareholder_or_individual in sec_501 as persons having a personal and private interest in the activities of the organization regulations sec_1_501_c_3_-1 provides that to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in form 886-a date name of taxpayer tax identification_number last digits explanations of items year period ended 20xx schedule number or exhibit such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 it engages primarily in activities that accomplish one or more of such regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 revrul_80_278 1980_2_cb_175 jan provides that in making the determination of whether an organization’s activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization’s activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and form 886-a date explanations of items tax identification_number last digits name of taxpayer year period ended 20xx schedule number or exhibit the activities are in furtherance of the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_75_384 1975_2_cb_204 jan states that as a matter of trust law one of the main sources of the general law of charity no trust can be created for a purpose which is illegal the purpose is illegal if the trust property is to be used for an object which is in violation of the criminal_law or if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy iv scott on trusts sec 3d ed thus all charitable trusts and by implication all charitable organizations regardless of their form are subject_to the requirement that their purposes may not be illegal or contrary to public policy see revenue_ruling 1971_2_cb_230 restatement second trusts sec comment c revproc_2016_5 r b sec_12 states that a determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter was issued this revenue_procedure further provides that the revocation or modification of a determination_letter recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented government's position issue it is the government's position that of the internal_revenue_code c of the internal_revenue_code because charitable purposes the regulations define exclusively as engaging primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code benefits to does not meet the operational_test for exempt status under section does not continue to qualify for exemption under sec_501 and members of her family than needy cancer patients has failed to establish that it is operated exclusively for provided more financial operations started as a special project of the over to served as its initial president while also employed at ex-wife of left her position as vice president of to run __ it split off from in late 20xx _- later operations were turned president and founder of involved basically two activities on behalf of children cancer patients the first the normal activity of involved sending out what are essentially care packages once a month to a list of cancer patients who called in and requested the package and the second involved sending out checks for small amounts usually dollar_figure or dollar_figure to patients who called once a month to request said amounts this activity was scheduled to continue until the shutdown of operations anticipated in the order received deposits on a routine basis from zero fundraisers each month those deposits were made to different financial institutions commissions paid to the fundraisers and then the remaining funds normally transferred to the operating account schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx revenue and expenses utilized many contracted telemarketers to raise funds exhibit between 20xx and 20xx the contracted telemarketers raised a total of dollar_figure cash donations totaled dollar_figure while non-cash donations totaled dollar_figure gik donations of the total non-cash donations dollar_figure were vehicle donations the remainder were from gift in_kind revenue federated campaigns all other contributions - cash all other contributions - non-cash investment_income sales of assets - net cod income list rental other income total income 20xx 20xx 20xx 20xx o f o o o o o o c u c l u o u o c u c u o c u c u l u l u u c u c l u w l c ‘ w m w c u c o o o o o o o o o major expenses for the years examined were grants and other assistance compensation of officers and directors other salaries and professional fundraising expenses expenses 20xx 20xx 20xx 20xx grants other asst - orgs in u s grants other assistance - u s grants other asst - outside u s compensation of officers other salaries professional fundraising other expenses total expenses expenditures_for its charitable grant programs excluding grants and for the period under examination other assistance outside the u s averaged approximately of total expenditures the remaining of the expenditures were for administrative and fundraising expenses form 886-a date schedule number or exhibit explanations of items name of taxpayer tax identification_number last digits year period ended 20xx grants other assistance 20xx 20xx 20xx 20xx grants other asst - orgs in u s grants other assistance - u s administrative expenses compensation of officers other salaries professional fundraising other expenses total expenses total expenses of grants paid administrative fundraising 20xx 20xx 20xx 20xx see related salaries president of salaries and wages employees went to relatives of for the period under examination compensation went to paid a total of dollar_figure in compensation to officers and directors all that the majority approx of the other salaries paid to exhibit for relationships reported salaries wages of salaries wages total related salaries form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx schedule number or exhibit also compensated step-nephew as an independent_contractor paid its employees substantially more than it spent on grants and other goods provided to needy cancer patients domestically failed to meet the sec_501 of the internal_revenue_code because that it is operated exclusively for charitable purposes the primary purpose of employment and benefits to ms charitable purposes _ her family members and his relatives which is not exclusively for has failed to establish was to provide non-cash donations gik noncash donations noncash grants and non-cash goods are referred to as gift-in-kind gik reported receiving gik donations during the examination period schedules b and m of form_990 are used for reporting receipt of gik donations for the years 20xx through 20xx the noncash contributions received by are summarized below revenue activity 20xx 20xx 20xx 20xx vehicle donation processing services veh donat gik gik medications medicines med supplies other total revenue would receive donations of clothes and other items from the public and distribute these items to their clients received donation of was involved in - major gik programs vehicle donation and international gik vehicle donation program would either receive the donated vehicles from the public auction them off and send the proceeds to or would take in the donated vehicles and have them auctioned off worked with vehicle donation organizations in the u s the organization in the ' the other program that gik goods that gik goods provided internationally included clothing industrial sewing machines hospital beds geriatric chairs pediatric wheelchairs shower stools walkers safety rails medical_supplies food items kitchen was involved in was an international gik program distributed internationally were originated from indicated on forms the and form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx schedule number or exhibit utensils blankets various household_items hygiene items school supplies tools and hardware orphanage supplies medical equipment cancer medications non-cancer medications and computers etc the noncash donations gik goods that both for-profit and non-profit gik brokers by paying procurement cost of shipping in warehousing and shipping out fees these companies are brokers that line up gifts in_kind with charities these gifts-in-kind are by intended for international charities and they need us charities such as agreeing to accept goods and cover the shipping costs services with a substantial offset to fundraising costs to handle the freight costs can credit these shipments toward patient received and distributed internationally were procured from reported on its forms for the years 20xx and 20xx that of dollar_figure and dollar_figure for the tax years 20xx and 20xx respectfully donations received to foreign recipients in received from received noncash donations from it further reported that it distributed the noncash and the in the same amounts that it a review of claimed a total of dollar_figure in non-cash contributions to as a donee on forms 990s for either tax_year forms for 20xx and 20xxx that it released for public inspection revealed that in 20xx and dollar_figure in 20xx is not listed reported on its forms for the years 20xx and 20xx that of dollar_figure and dollar_figure for the tax years 20xx and 20xx respectfully donations received to foreign recipients in received and the received noncash donations from it further reported that it distributed the noncash in the same amounts that it a review of claimed a total of dollar_figure in donations in 20xx and dollar_figure in 20xx forms 990s for either tax_year forms for 20xx and 20xxx that it released for public inspection revealed that is not listed as a donee on did not retain control and discretion over the use of the non-cash goods or maintain records that established the recipient used the non-cash goods for the organization’s sec_501 purposes incorrectly reported the international non-cash donations gik on its forms by using the unverified should have reported the total fair market values of the gik goods procured from gik brokers instead of its procurement fees on its forms as non-cash grants provided form_990 is used by tax-exempt organizations to provide information required by sec_6033 some members of the public and or state agencies rely on form_990 as the primary or sole source of information about an exempt_organization how the public perceives an organization in such cases may be determined by the information presented on its return therefore the return must be complete accurate and fully describe the organization’s programs and accomplishments filed forms inaccurately by claiming fair market values of gik goods procured from gik brokers as non-cash donations the gik transactions represented a flow-through of dollar amounts that were paper transactions only received and expenses paid_by reporting fair market values of gik goods procured as revenue incorrectly increased the revenue received by reporting fair market values of gik goods procured as reported the fair market values of gik goods procured on forms as revenue form 886-a date explanations of items schedule number or exhibit tax identification_number last digits year period ended name of taxpayer 20xx expenses fundraising costs decreased the overall percentage of administrative costs and substantially offset its fails to meet sec_6033 of the code which requires every organization_exempt_from_taxation under a to file an annual return stating specifically the items of gross_income receipts disbursements and such other information for carrying out the internal revenue laws the complaint description of complaint redacted form 886-a date explanations of items 20xx tax identification_number last digits year period ended name of taxpayer schedule number or exhibit description of complaint redacted fails to meet revrul_80_278 1980_2_cb_175 jan that provides that in making the determination of whether an organization's activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization’s activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose the findings by the court conflict with express statutory restrictions this court decision that the organization's activities are not contrary to a clearly defined and established public policy __ with fails to meet revrul_80_278 1980_2_cb_175 jan requirements was involved in fundraising practices that in clearly prove that summary does not continue to qualify for exemption under sec_501 of the internal_revenue_code does not meet the operational_test for exempt status under sec_501 of the internal_revenue_code because in that part of its earnings inure to the private benefit of its officers directors or family members has failed to establish that it is operated exclusively for charitable purposes and that no fails to meet sec_6033 of the code which requires every organization_exempt_from_taxation under a to file an annual return stating specifically the items of gross_income receipts disbursements and such other information for the purpose of carrying out the internal revenue laws as part of involvement in gik programs expenditures not allowing members of the public and or state agencies to receive accurate information about this organization caused its forms to report inaccurate gik donations and in a suit filed by description of suit redacted with the above facts taken into consideration it is determined that back to the tax_year ending december 20xx the beginning of the ftc investigation exempt status should be revoked schedule number or exhibit explanations of items tax identification_number last digits form 886-a date name of taxpayer year period ended 20xx exhibit chart deleted schedule number or exhibit tax identification_number last digits form 886-a date name of taxpayer explanations of items year period ended 20xx exhibit - the detailed family relationships of ceo and employees exhibit professional fundraising cash and non-cash donations professional fundraising cash donations entity activity 20xx 20xx 20xx 20xx associated community services charitable resource foundation preferred community services innovative teleservices courtsey call community services appeal vehicle donation processing services other total cash telmkt telmkt telmkt telmkt telmkt telmkt dir mail car donat car donat donations professional fundraising non-cash donations entity activity 20xx 20xx 20xx 20xx cars vehicles other total non-cash total fundraising cash non - cash car auct gik gik
